                                                                  JS-6
Case 2:20-cv-01678-DSF-KS Document 14 Filed 05/21/20 Page 1 of 1 Page ID #:49




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




   MARCUS WYNNYCKY,                    CV 20-1678 DSF (KSx)
        Plaintiff,
                                       JUDGMENT
                   v.

   UNITED STATES OF AMERICA,
         Defendant.



      The Court having granted a motion to dismiss and Plaintiff having
   not amended his complaint within the time allowed by the Court,

      IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
   the action be dismissed with prejudice, and that Defendant recover
   costs of suit pursuant to 28 U.S.C. § 1919.



      Date: May 21, 2020                ___________________________
                                        Dale S. Fischer
                                        United States District Judge
